Citation Nr: 1411638	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to a compensable disability rating for a surgical scar of the left knee.

6.  Entitlement to a compensable disability rating for post-operative residuals of a right hernioplasty.

7.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee.

8.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability.

9.  Entitlement to an evaluation in excess of 30 percent for hammertoes, degenerative joint disease and hallux valgus of the left foot.

10.  Entitlement to a disability rating in excess of 30 percent for hammertoes, degenerative joint disease and hallux valgus of the right foot.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	William J. LaCroix, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse testified at a hearing held before a Hearing Officer at the RO in December 2000.  In May 2002 the Veteran was afforded a hearing before a Veterans Law Judge of the Board.  

In July 2003 the Board remanded the issues of entitlement to an increased disability rating for degenerative disease of the left knee, entitlement to an increased disability rating for hammertoes, and entitlement to an increased disability rating for degenerative joint disease and a history of hallux valgus of the right foot.

In March 2004 the Veteran was notified that the Veterans Law Judge who presided over the hearing in May 2002 was no longer employed by the Board and offered the Veteran a hearing before another Veterans Law Judge.  Later that same month the Veteran indicated that he desired a hearing before another Veterans Law Judge.  In May 2004 the Veteran was afforded a hearing before a Veterans Law Judge on the issues of entitlement to an increased rating for degenerative joint disease of the left knee, hammertoes and hallux valgus of the left foot, and hallux valgus of the right foot.

In September 2004 the Board denied entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left knee, granted entitlement to a 10 percent rating for instability of the left knee, and remanded entitlement to increased ratings for hammertoes and hallux valgus of the left foot and hallux valgus of the right foot.

In a January 2005 RO rating decision, the Board's grant of an evaluation of 10 percent disabling for instability of the left knee was effectuated.

In May 2005 the Board denied higher evaluations for the Veteran's hammertoes and hallux valgus of the left foot and hallux valgus of the right foot.

The Veteran appealed the Board's May 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2006, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In November 2006 the Board remanded the Veteran's claims of entitlement to increased ratings for hammertoes and hallux valgus of the left foot and hallux valgus of the right foot for additional development.

In May 2007 the Board granted entitlement to an evaluation of 30 percent for hammertoes, degenerative joint disease and hallux valgus of the left foot and denied an evaluation in excess of 10 percent for degenerative joint disease and hallux valgus of the right foot.

A June 2007 RO rating decision effectuated the Board decision, granting an evaluation of 30 percent disabling for the Veteran's hammertoes, degenerative joint disease, hallux valgus of the left foot, effective September 27, 1999, the date of the claim for an increased evaluation.

The Veteran appealed the Board's May 2007 decision to the Court.  In an Order dated in March 2008, the Court granted a JMR by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In July 2008 the Board remanded the Veteran's claims of entitlement to increased ratings for hammertoes and hallux valgus of the left foot and hallux valgus of the right foot for additional development.

In an August 2008 RO rating decision, the Veteran was relevantly denied an evaluation in excess of 30 percent disabling for degenerative disease of the left knee, an evaluation in excess of 10 percent disabling for left knee instability, service connection for gout, and service connection for right ankle swelling.

The Veteran filed a notice of disagreement with these issues in September 2008.  A Statement of the Case was issued in May 2009 and the Veteran perfected his appeal with a substantive appeal on a VA Form 9 received in June 2009.

In a September 2009 RO rating decision, the Veteran's application to reopen a claim of entitlement to service connection for a back condition, to include as due to left knee condition, was denied.

In an August 2010 RO rating decision, the Veteran's claims of entitlement to a compensable evaluation for surgical scar of the left knee, entitlement to a compensable evaluation for post-operative residuals of right hernioplasty, and entitlement to service connection for lumbar intervertebral disc syndrome with thoracic scoliosis and osteopenia were denied.  The decision indicated that additional VA treatment records dated through August 2010 and the report of a medical examination dated in April 2010 were received.

In August 2010 the Veteran's representative submitted a notice of disagreement with regard to the August 2010 rating decision.

In an October 2010 RO rating decision the evaluation of the Veteran's degenerative joint disease, history of hallux valgus, right foot with hammertoes, was increased from 10 percent disabling to 30 percent disabling, effective April 19, 2010.

In June 2011 the Board granted entitlement to an evaluation of 30 percent disabling, and no higher, for hammertoes, degenerative joint disease and hallux valgus of the right foot for the entire period on appeal since September 27, 1999.  The Board denied entitlement to an evaluation in excess of 30 percent disabling for hammertoes, degenerative joint disease and hallux valgus, of the left foot; entitlement to a compensable disability rating for a surgical scar of the left knee; entitlement to a compensable disability rating for post-operative residuals of right hernioplasty; entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee; entitlement to an initial disability evaluation in excess of 10 percent for left knee instability; entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left hip; entitlement to an initial compensable disability rating for left gluteus maximus hypertrophy; entitlement to an effective date prior to September 27, 1999, for the grant of a 30 percent disability evaluation for hammertoes, degenerative joint disease and hallux valgus of the left foot; and an application to reopen a claim of entitlement to service connection for a lumbar spine disability.  The Board remanded the issues of entitlement to service connection for gout and entitlement to service connection for a right ankle disability.

The Veteran appealed the Board's June 2011 decisions to the Court.  In a subsequent JMR the appellant abandoned the issues of entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left hip; entitlement to an initial compensable disability rating for left gluteus maximus hypertrophy; and entitlement to an effective date prior to September 27, 1999, for the grant of a 30 percent disability evaluation for hammertoes, degenerative joint disease and hallux valgus of the left foot.  In an Order dated in June 2012, the Court granted the JMR by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decisions and remand the case for readjudication in accordance with the JMR.

The Court has determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In a statement dated in October 2010 the Veteran applied for increased compensation based on unemployability.  A February 2012 rating decision indicates that the issue of TDIU needs to be addressed with the issues on appeal.  The Board has therefore added a TDIU claim to the issues on appeal.  

The issues of entitlement to service connection for a lumbar spine disability; entitlement to service connection for gout; entitlement to service connection for a right ankle disability; entitlement to a compensable disability rating for a surgical scar of the left knee; entitlement to a compensable disability rating for post-operative residuals of a right hernioplasty; entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee; entitlement to an initial disability evaluation in excess of 10 percent for left knee instability; entitlement to an evaluation in excess of 30 percent for hammertoes, degenerative joint disease and hallux valgus of the left foot; and entitlement to a disability rating in excess of 30 percent for hammertoes, degenerative joint disease and hallux valgus of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability, including as secondary to his service-connected left knee disability.

2.  Evidence added to record since the RO's July 2003 rating decision relates to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability and raises a reasonable possibility of substantiating that claim.

3.  The Veteran is currently service-connected for degenerative disease of the left knee, evaluated as 30 percent disabling since August 18, 1999; hammertoes, degenerative joint disease, hallux valgus, left foot, evaluated as 30 percent disabling since September 27, 1999; degenerative joint disease, history of hallux valgus, right foot with hammertoes, evaluated as 30 percent disabling since September 27, 1999; left knee instability, evaluated as 10 percent disabling since September 27, 1999; left hip degenerative joint disease associated with degenerative disease, left knee, evaluated as 10 percent disabling since March 30, 2007; degenerative arthritis of right hip joint associated with degenerative disease of the left knee, evaluated as 10 percent disabling since April 8, 2009; degenerative arthritis of right knee joints associated with degenerative disease of the left knee, evaluated as 10 percent disabling since April 8, 2009; post-operative residuals of right hernioplasty, evaluated as noncompensably disabling since March 13, 1973; surgical scar of the left knee, evaluated as noncompensably disabling since September 17, 1999; and left gluteus maximus hypertrophy associated with left hip degenerative joint disease, evaluated as noncompensably disabling since March 20, 2007.  The combined disability evaluation is 80 percent since September 27, 1999, and 90 percent since April 8, 2009.

4.  The Veteran's service-connected disabilities render him incapable of employment.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  The criteria for the establishment of a total disability evaluation based on individual unemployability are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the claim of entitlement to service connection for a lumbar spine disability, remands the reopened claim to the AOJ for further development, and grants entitlement to TDIU.  As such, no further discussion of VA's duty to notify or assist is necessary regarding these claims. 


II.  Application to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for a lumbar spine disability.

Entitlement to service connection for a lumbar spine disability was denied by an RO rating decision dated in July 2003.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  Thus, the July 2003 RO rating decision became final because the Veteran did not perfect an appeal.  

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In September 2009 an application to reopen a claim of entitlement to service connection for a back condition, claimed as due to the left knee, was denied.  In August 2010 a claim for entitlement to service connection for lumbar intervertebral disc syndrome with thoracic scoliosis and osteopenia (previously shown as back condition, claimed as due to left knee condition) was denied.  The rating decision indicated that treatment records dated through August 2010 as well a VA medical examination report dated in April 2010 were associated with the claims file.  As noted above, the Veteran appealed and the Board, in a June 2011 decision, denied the Veteran's application to reopen the claim.  The claim was appealed to the Court and the parties to the June 2012 JMR agreed:

Appellant's claim of entitlement to service connection for a back condition was initially denied because there was "no medical evidence that a chronic condition of the [] back exists. . . . Specifically, "Service connection for back condition, claimed as due to left knee condition[was] denied because the medical evidence of record fail[ed] to show that this disability ha[d] been clinically diagnosed." . . . In order to reopen the claim, therefore, Appellant needed only to submit evidence related to this point, i.e., the presence of a current back disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The parties to the JMR agreed that the "Appellant submitted a February 2010 [magnetic resonance imaging (MRI)] scan showing a current disability of degenerative changes in the back, including disc problems and narrowing of lumbar spinal spacing . . . that was not discussed by the Board."  

Therefore, the Board finds that the February 2010 MRI is new in that it was not of record at the time of the prior final denial in July 2003.  In addition, the MRI scan is material as it indicates that the Veteran has a current low-back disability.  As such, the issue of entitlement to service connection for a lumbar spine disability is reopened.

III.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for degenerative disease of the left knee, evaluated as 30 percent disabling since August 18, 1999; hammertoes, degenerative joint disease, hallux valgus, left foot, evaluated as 30 percent disabling since September 27, 1999; degenerative joint disease, history of hallux valgus, right foot with hammertoes, evaluated as 30 percent disabling since September 27, 1999; left knee instability, evaluated as 10 percent disabling since September 27, 1999; left hip degenerative joint disease associated with degenerative disease, left knee, evaluated as 10 percent disabling since March 30, 2007; degenerative arthritis of right hip joint associated with degenerative disease of the left knee, evaluated as 10 percent disabling since April 8, 2009; degenerative arthritis of right knee joints associated with degenerative disease of the left knee, evaluated as 10 percent disabling since April 8, 2009; post-operative residuals of right hernioplasty, evaluated as noncompensably disabling since March 13, 1973; surgical scar of the left knee, evaluated as noncompensably disabling since September 17, 1999; and left gluteus maximus hypertrophy associated with left hip degenerative joint disease, evaluated as noncompensably disabling since March 20, 2007.  The combined disability evaluation is 80 percent since September 27, 1999, and 90 percent since April 8, 2009.

The Veteran's service-connected degenerative disease of the left knee, evaluated as 30 percent disabling effective August 18, 1999; left knee instability, evaluated as 10 percent disabling effective September 27, 1999; hammertoes, degenerative joint disease, hallux valgus, left foot, evaluated as 30 percent disabling effective September 27, 1999; and degenerative joint disease, history of hallux valgus, right foot with hammer toes, evaluated as 30 percent disabling effective September 27, 1999, affect a single body system, orthopedic.  The combined evaluation for these disabilities is in excess of 60 percent.  38 C.F.R. §§ 4.25, 4.26 (2013).  As such, the Veteran meets the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

In August 2011 the Veteran was afforded a VA medical examination.  The Veteran reported that he retired from his job about nine years prior and that he had not been able to return to work since that time due to increasing functional impairment related to his multiple joint conditions, which are aggravated, in some cases, by gout.  Although the examiner appears to have examined the Veteran's spine, a nonservice-connected disability, the examiner identified the diagnoses as degenerative joint disease of the right foot with hammertoes and hallux valgus, degenerative joint disease of the left foot with hammertoes and hallux valgus, degenerative joint disease of the left knee with instability, degenerative joint disease of the left hip, degenerative joint disease of the right hip, degenerative arthritis of the right knee, left gluteus maximus hypertrophy, surgical scar of the left knee, and postoperative right hernioplasty.  The examiner noted that some of the deformities of the toes were affected by his gout condition, a nonservice-connected disability.  The examiner found that the Veteran had permanent conditions that cause restrictions, including degenerative joint disease and osteoarthritis in the right and left hip and knee joints.  He also has some mild memory impairment and his financial affairs were managed by his wife.  The examiner found that the Veteran was not able to do any type of gainful occupation because of the pain and deformity in his joints as well as his inability to walk more than 50 feet.  

The Veteran was afforded VA medical examinations in August 2013.  After examination of the hips and knees the examiner reported that the Veteran's conditions would impact his ability to work due to a total inability to bend, kneel, crouch, run, and stand independently.  After examination of the feet, the examiner indicated that the condition would impact the Veteran's ability to work due to an inability to stand independently and the Veteran could barely pivot from wheelchair to exam table without great assistance.  After examination of the left gluteus maximus, the examiner indicated that the condition would impact the Veteran's ability work due to an inability to stand on his own and propel himself.

As the Veteran meets the schedular criteria for TDIU and there is an indication that the Veteran's service-connected disabilities render the Veteran unemployable, entitlement to TDIU is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.



REMAND

In a March 2012 private treatment note the Veteran's primary care physician was noted to be the "Greenville VA Clinic" and that the Veteran was to be seen for follow up at the VA clinic one week later.  The most recent VA treatment records associated with the claims file are dated in October 2010.  As such, attempts must be made to obtain complete records of the Veteran's VA dated subsequent to October 2010.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

Review of the claims file reveals that in June 2012 the Veteran submitted an authorization form for VA to obtain evidence from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health.  Review of the claims file reveals treatment records from Vidant Medical Center have been obtained and associated with the claims file.  These records contain treatment notes signed by Drs. C.F. and E.T. as well as rehabilitation notes signed by Dr. L.B.  It is unclear whether complete treatment records regarding the Veteran from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health have been obtained and associate with the claims file.  As such, after obtaining any necessary authorization, additional attempts must be made to obtain complete treatment records from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

In a statement dated in October 2011 the Veteran's prior representative indicated that the Veteran desired a hearing before a Decision Review Officer (DRO).  Review of the claims file does not reveal that the Veteran has been afforded a DRO hearing.  The Board notes that in November 2013 the Board informed the Veteran that Veterans Law Judge who conducted the Veteran's prior hearing was no longer with the Board and offered the Veteran another hearing.  The Veteran responded that he did not desire another hearing.  As such, on remand, the Veteran should be afforded a DRO hearing.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2010, including those from the Greenville VA Clinic. 

2.  After obtaining any necessary authorization, request compete treatment records regarding the Veteran from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Afford the Veteran a hearing before a DRO.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


